In the information in this case, R.S. Baxter was charged with the murder of one A.C. Ford, alleged to have been committed in Carter county on or about the 15th day of September, 1921, by shooting him with a pistol. Upon his trial the jury found him guilty of manslaughter in the first degree and assessed his punishment at imprisonment in the penitentiary for the term of 20 years. From the judgment of the court, rendered in pursuance of the verdict, on the 24th day of October, 1921, an appeal was taken by filing in this court on April 13, 1922, a petition in error with case-made.
Counsel for plaintiff in error have filed a motion to dismiss the appeal on the ground that a parole has been granted by the Governor and accepted by the plaintiff in error.
Where a plaintiff in error accepts a parole pending the determination of his appeal, he thereby waives the right to have his appeal determined, and, when the attention of this court shall be called judicially to the fact that a parole has been granted and accepted, his appeal will be dismissed. Odom v. State, 8 Okla. Cr. 540, 129 P. 445.
It is therefore adjudged and ordered that the appeal herein be dismissed, and the cause remanded to the district court of Carter county.
MATSON, P.J., and BESSEY, J., concur. *Page 43